Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Accordingly, this application has been examined with the following effect set forth herein:
Restriction Requirement
35 U.S.C. § 121
In this application, the following embodiments are found:
Embodiment 1:		FIGS. 1-4
Embodiment 2:		FIGS. 5-8

    PNG
    media_image1.png
    563
    1289
    media_image1.png
    Greyscale

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.1  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.2
A design claim covers the entire design as a whole.  Unlike an effort to establish a prima facie case of obviousness under 35 USC § 103, the elements of the design are not considered individually under 35 USC § 121.  Designs are indistinct inventions if: (1) the multiple designs have overall appearances with basically the same design characteristics; and (2) the differences between the multiple designs are insufficient to patentably distinguish one design from the other.  Differences may be considered patentably insufficient when they are de minimis or obvious to a designer of ordinary skill in the art.
Accordingly, the above disclosed embodiments divide into the following patentably distinct groups of designs:
	Group I:		Embodiment 1
Group II:		Embodiment 2
Restriction is required under 35 U.S.C. § 121 to one of the patentably distinct groups of designs.
The designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.3  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.4
In this application, the alternate designs are embodied in the portable fire pit article. However, they differ in their scope of protection sought. In particular, the original patented design, i.e. Embodiment 1, is applied to the entire fire pit and therefore considered a full combination of parts. The added design, i.e. Embodiment 2, is much broader and omits the diagonal supports between the vertical leg posts, cylindrical posts within the inside corners of the pit frame, and the exterior corrugated like panel cladded on the exterior of the frame. As the designs correspond to the subject matter shown in solid lines and not to the article per se, the appearances between the two designs are significant. Since the difference in scope between the two designs result in such a wide difference in appearance, the embodiments are patentably distinct from one another.
Because the designs are distinct for the reason(s) given above, and have acquired separate status in the art, restriction for examination purposes as indicated is proper under 35 USC § 121.
Constructive Restriction Election
Group I, Embodiment 1, disclosing the patented design (original FIGS. 1-4), is constructively elected for examination in this application.  Group II, Embodiment 2, is withdrawn from consideration.  The first embodiment has received a thorough examination and there is an error for which this reissue may be based. Therefore, applicant may provide a new declaration in which the warranted error is specified as being the premise for this reissue and obviate the need for a rejoiner.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.5  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Objections to the Drawings
The drawing disclosure is objected to because corrections are needed to correspond with the constructive election. Specifically, new FIGS. 5-8 of the non-elected embodiment must be CANCELED.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Objections to the Specification
The specification is objected to for the following reasons:
In view of the constructive election of the original embodiment that appears in the patent, the descriptions of FIGS. 5-8 must be CANCELED.
The description of FIG. 1 improperly explains that the drawing is of “an example of a portable fire pit”. Use of the term “example” implies that the article being disclosed is merely representative and not of the actual entity. Furthermore, the term “example” suggests that the article shown is something parallel and/or closely similar but not of the actual model. Such indications raise a concern of indefiniteness as the claim may or may not be embodied in an article with a clear and finite appearance.
The descriptions of the figures do not adequately explain the differences in the drawing format of FIGS. 2-4 relative to FIG. 1. The latter is a perspective drawing, while FIGS. 2-4 are orthographic projection drawings. Perspective drawings are a form of three-dimensional illustrations and provide an overall appearance of the object. However, perspective drawings include distortion to convey an illusion of depth and therefore do not disclose true representations of scale and proportion. Orthographic projection drawings can help overcome those challenges of scale and proportion. For this reason, it is critical to clearly distinguish between the two drawing formats. Therefore, FIGS. 2-4 for appropriately be described as either an elevation or plan view.
In addition to the above lack of description for identifying elevational and plan drawings, the description of FIG. 3 includes a grammatical error. Specifically, the conjunction word “and” is needed at the end of the description in order to properly coordinate all the figure descriptions as a list having a common clause.
For the above reasons, the descriptions of the figures must be amended and should read as follows:
-- FIG. 1 is a front perspective view [of an example] of a portable fire pit embodying my new design;
FIG. 2 is a front elevation view of the portable fire pit of FIG. 1, the left, right, and rear elevation views being identical images thereof;
FIG. 3 is a top plan view of the portable fire pit of FIG. 1; and
FIG. 4 is a bottom plan view of the portable fire pit of FIG. 1. --
Additionally, when preparing and submitting amendments, the appropriate markings for changes must be incorporated. Specifically, deletions from the original patent specification must be enclosed in brackets rather than entirely removed; and additions must be underlined. These changes must be made relative to the original patent specification and not to any preliminary or subsequent amendments thereafter. 

Non-Final Rejection
35 U.S.C. § 251
The claim is rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251. Specifically, since the original embodiment has been constructively elected, and since the newly added patentably distinct embodiment has been withdrawn from consideration, the basis of the error for which this reissue was filed is no longer relevant.
Consequently, the declaration is defective because it fails to identify an error that must be corrected via the process of reissue. The examiner understands that this reissue application was filed to add an embodiment in an effort to achieve broadened patent coverage. The withdrawal from consideration of the added embodiment makes this reason for filing a reissue moot.  The proper grounds for the filing of the reissue in this application should be to address the issue of improperly describing the article as an example in the description of FIG. 1.  The examiner would suggest that wording similar to the following language be used.
This reissue has been filed to correct an issue in the description of FIG. 1.  Specifically, the description of FIG. 1 improperly explains that the drawing is of “an example of a portable fire pit”. Use of the term “example” implies that the article being disclosed is merely representative and not of the actual entity. Furthermore, the term “example” suggests that the article shown is something parallel and/or closely similar but not of the actual model. Such indications raise a concern of indefiniteness as the claim may or may not be embodied in an article with a clear and finite appearance. Therefore, the description has been amended to omit such indefinite language.
Consequently, a new declaration must be filed to address the newly discovered drawing error.
Errors upon a Reissue may be based
In accordance with 35 U.S.C. § 251, the error upon which a reissue is based must be one which causes the patent to be “deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent.” Thus, an error under 35 U.S.C. § 251 has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. § 251. These corrections to a patent do not provide a basis for reissue (although these corrections may also be included in a reissue application, where a 35 U.S.C. § 251 error is already present), and may be made via a certificate of correction; see MPEP § 1481.
In the above objections to the specification, some of the errors identified do not are grammatical and/or clerical in nature and do not arise to the degree to render the patent inoperative. In contrast, the error that pertains to improper identification of the article as an example is an issue for which the reissue may be based. By specifying this issue as the basis of the reissue in a new declaration, the daunting rejoiner process be avoided.
Replacement Drawings
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
Reminder of Duties under 37 CFR §§ 1.178(b) and 1.56
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. D836,928 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
The claim is rejected under 35 U.S.C. § 251.
The prior art that is cited but not applied in the rejection is considered to be relevant to the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Rubinfield, 123 USPQ 210 (CCPA 1959)
        2 In re Platner, 155 USPQ 222 (Comm’r Pat. 1967)
        3 Ex parte Sanford, 1914 CD 69, 204 OG 1346 (Comm’r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965)
        4 In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959) 
        5 Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965)